                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


LONNIE PITTMAN,

                    Petitioner,

vs.                                             Case No.:    3:16-cv-751-J-32JBT
                                                             3:07-cr-277-J-32JBT
UNITED STATES OF AMERICA,

                    Respondent.


                                        ORDER

      This case is before the Court on Petitioner Lonnie Pittman’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion). 1

Petitioner pled guilty to one count of conspiracy to distribute cocaine base, in violation

of 21 U.S.C. §§ 841 and 846, and one count of possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c). (Crim. Doc. 24, Plea

Agreement). The Court sentenced Petitioner to a term of 200 months in prison,

consisting of 140 months for conspiracy to distribute cocaine base and a consecutive

60-month term for possessing a firearm in furtherance of a drug-trafficking crime.

(Crim. Doc. 45, Judgment). Petitioner raises a single claim in his brief motion: that his

§ 924(c) sentence violates Johnson v. United States, 135 S. Ct. 2551 (2015). 2



1      Citations to the record in the criminal case, United States v. Lonnie Pittman,
No. 3:07-cr-277-J-32JBT, will be denoted as “Crim. Doc. __.” Citations to the record in
the 28 U.S.C. § 2255 case, No. 3:16-cv-751-J-32JBT, will be denoted as “Civ. Doc. __.”
2      Petitioner was not sentenced under the Armed Career Criminal Act (ACCA) or
the Sentencing Guidelines’ career offender provision.
                                            1
      The United States filed a response in opposition (Civ. Doc. 5, Response), and

Petitioner did not file a reply. The matter is ripe for review. Under 28 U.S.C. § 2255

and Rule 8(a) of the Rules Governing Section 2255 Proceedings, a hearing is not

necessary to resolve this action. See Rosin v. United States, 786 F.3d 873, 877 (11th

Cir. 2015) (an evidentiary hearing is not required when the petitioner asserts

allegations that are affirmatively contradicted by the record or patently frivolous, or

if in assuming the facts that he alleges are true, he still would not be entitled to any

relief). For the reasons below, Petitioner’s § 2255 Motion is due to be denied.


      I.     Discussion


      Section 924(c) imposes a five-year mandatory consecutive term of imprisonment

on anyone who “uses or carries a firearm” “during and in relation to any crime of

violence or drug trafficking crime” or who possesses a firearm “in furtherance of any

such crime.” 18 U.S.C. § 924(c)(1)(A). The term “drug trafficking crime” is defined as

“any felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.),

the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter

705 of title 46.” Id., § 924(c)(2). The term “crime of violence” is defined as

      an offense that is a felony and—
      (A) has as an element the use, attempted use, or threatened use of
          physical force against the person or property of another, or

      (B) that by its nature, involves a substantial risk that physical force
          against the person or property of another may be used in the course
          of committing the offense.
Id., § 924(c)(3). Subsection (A) is called the “elements clause” or the “use-of-force

clause,” while subsection (B) is called the “residual clause” or the “risk-of-force clause.”


                                             2
Ovalles v. United States, 905 F.3d 1231, 1234 & n.1 (11th Cir. 2018) (en banc).

      In Johnson v. United States, the Supreme Court held that language in the

ACCA that resembled the risk-of-force clause was unconstitutionally vague. 135 S. Ct.

at 2557, 2563. However, the Supreme Court confined its holding to the ACCA’s

residual clause; it did not call into question any other portion of the ACCA, such as

the ACCA’s definition of the term “serious drug offense.” See id. at 2563; Bell v. United

States, 688 F. App’x 593, 594-95 (11th Cir. 2017) (“The Johnson decision did not affect

the ACCA's definition of “serious drug offenses.”). A few years later, the Supreme

Court held that the residual clause of 18 U.S.C. § 16(b), which defines the term “crime

of violence” using language that is virtually identical to § 924(c)(3)’s risk-of-force

clause, was unconstitutionally vague as applied in immigration cases. Sessions v.

Dimaya, 138 S. Ct. 1204, 1216 (2018). However, Dimaya also did not call into doubt

the validity of such terms as “drug trafficking crime” or “serious drug offense.”

      In United States v. Davis, No. 18–431, the Supreme Court will decide the fate

of § 924(c)(3)’s risk-of-force clause in light of Johnson and Dimaya. However, Davis

does not raise any questions about the validity of the terms “drug trafficking crime” or

“serious drug offense.”

      The foregoing review makes Petitioner’s case straightforward. Petitioner argues

that his § 924(c) sentence is illegal in light of Johnson v. United States. However,

Petitioner was convicted and sentenced for possessing a firearm in furtherance of a

drug trafficking crime, not a “crime of violence.” (Crim. Docs. 24, 45). Thus, Petitioner’s

sentence does not rely on § 924(c)(3)’s risk-of-force clause. And as noted above, neither




                                            3
Johnson, Dimaya, nor Davis raise any questions about the constitutional validity of

the term “drug trafficking crime.” Even if the United States Supreme Court extends

Johnson’s holding to § 924(c)(3)(B) in Davis, that holding will have no impact on

Petitioner. Thus, contrary to Petitioner’s claim, his judgment of conviction under §

924(c) does not violate the United States Supreme Court’s holding in Johnson. In re

Baptiste, 828 F.3d 1337, 1338 (11th Cir. 2016) (“Even if we assumed that the rule

announced in Johnson encompassed the residual clause of § 924(c)…, Baptiste would

not be entitled to relief because his conviction for violating § 924(c) was based on a

drug trafficking crime, not a crime of violence.”) (citation omitted); Saunders v. United

States, No. 16–16182–G, 2017 WL 8607635, at *1 (11th Cir. Nov. 14, 2017) (order

denying COA) (“[T]he district court correctly concluded that Saunders’s § 924(c)

sentence, based on a drug trafficking offense, plainly was unaffected by Johnson,

which concerned only the definition of a “violent felony.”).


      II.      Conclusion


      Having determined that Petitioner’s sole claim lacks merit, in accordance with

the Rules Governing Section 2255 Proceedings in the United States District Courts, it

is ORDERED:


      1. Petitioner Lonnie Pittman’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

            Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

      2. The Clerk shall enter judgment in favor of the United States and against

            Petitioner, and close the file.




                                              4
 CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                     PAUPERIS DENIED

        IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a motion to vacate has no absolute entitlement to

appeal a district court’s denial of his motion. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (COA). Id. “A [COA] may issue…

only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. at § 2253(c)(2). To make such a showing, Petitioner “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

Petitioner has not made the requisite showing in these circumstances. Because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in

forma pauperis.

        DONE AND ORDERED at Jacksonville, Florida this 18th day of April, 2019.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

lc 19

Copies:
Counsel of record
Petitioner


                                             5
